In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated October 10, 2000, as granted that branch of the motion of the defendant St. Rosalia’s Roman Catholic Church in the Borough of Brooklyn in the City of New York which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
At about 11:00 p.m. on December 14, 1997, the plaintiff fell as she stepped from the courtyard of the respondent’s property to the sidewalk. The plaintiff testified at her examination before trial that the courtyard was not lit.
The respondent moved for summary judgment based upon sworn statements of its maintenance worker that he was present on the day of the accident, that it was his practice to turn on the courtyard light at 5:00 p.m., that the courtyard light and the street lights were working on December 14, 1997, and that he was not aware of any complaints about the illumination in the area where the accident occurred.
Even if no lights were on when the accident occurred, the respondent established, prima facie, that it had no actual or constructive notice of the alleged dangerous condition (see, Rivas v Waldbaums Supermarket, 247 AD2d 600, 601). The plaintiff failed to submit evidence in admissible form sufficient to raise a triable issue of fact (see, Wright v South Nassau Communities Hosp., 254 AD2d 277). Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.